DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/19/2021 has been considered by the Examiner.
Response to Preliminary Amendments/Status of Claims
Claims 16-30, filed on 07/30/2021, are under consideration. Old claims 1-15 are canceled and claims 16-30 are new.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is unclear because the claimed recitation “aliphatic organic compounds” raises the question of aromatics inclusion into the gas stream: because chemical compounds are broadly categorized into aromatics and aliphatics. The specification does not provide a clear ene and 60-40 % isobutane [0038].
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are missing from the claimed “organotemplate-free synthetic process” that is being recited to provide a zeolite material having EBA-type framework structure. Here, recitations are missing as to how this catalyst synthesis process is being conducted.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 does not seem to further limit the method for dimerization alkenes recited in pending .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-24 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oikarinen et al. (US 2007/0191662).
Oikarinen teaches a method for dimerizing isobutene [0015], which reads on the alkene of pending claims 20 and 22 (with R and R’ being C1 alkyl groups), to make an isobutene dimer (i.e. isooctene) such as 2,4,4-trimethyl-2-pentene [0030], which reads on the dimer of pending claim 21, wherein the dimerizing of isobutene to isooctene occurs in the presence of an aluminosilicate zeolite catalyst such as BEA, MFI, TON, FAU, FER, MOR [0063] which read on the catalysts recited in pending claims 16 and 29. Zeolites comprise alumino-silicate frameworks 2 with Y being Si (i.e. silica or SiO2) and on the claimed X2O3 with X being Al (i.e. alumina or Al2O3), as recited in pending claims 17-18 and 29.   
The catalyst (e.g. BEA zeolite disclosed by Oikarinen in [0063], [0067], [0075], Table 1, and claim 19) is assumed to provide the claimed catalyst properties directed to acid sites (pending claim 19) and X-ray diffraction pattern (pending claim 29).
The olefin feed (isobutene) comprises 40-60 % isobutene and 60-40 wt% isobutane [0038]; this amount includes the 50 vol% paraffin/isobutane recited in pending claim 23. 
The dimerization temperature is 80-150°C [0093] which is within the claimed temperature of 80-350 °C as recited in pending claim 24. The catalyst can be used as a packed bed [0093] which implies continuous reaction of passing the alkene over the catalyst bed to continuously make the dimer product; this disclosure reads on pending claim 26. The process can run continuously and “must allow regeneration of the catalyst [0102]; this disclosure reads on pending claim 28.
The unreacted alkene in the oligomerization effluent is separated and recycled [0101] and label 6 in Fig. 1; this disclosure reads on pending claim 27. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Oikarinen as applied to claim 16 above, and further in view of Jana et al. (US 2015/0218063).
	Oikarinen does not disclose the dimerization pressure and is therefore silent about the claimed pressure of 2-80 bar.
	However, Jana discloses a method for dimerizing isobutene to isooctene over a catalyst comprising a zeolite such as BEA or MOR [0014] and [0019]. Jana suggest conducting the dimerization reaction at a temperature of 40-80°C and pressure of 1-2.5 MPa (10-25 bar, see [0056]); the disclosed pressure overlaps the claimed pressure which establishes a prima facie case of obviousness—see MPEP 2144.05.I. It would have been obvious to one of ordinary skill in the art to select the claimed range from the broader/overlapping prior art range because the prior art teaches the same utility over the disclosed range such modification involves applying a known dimerization condition to isobutene contacting with a  catalyst to make high octane isooctene dimers and with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772